21-2150
Canady v. U of R/Strong Memorial Medical Center

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM-
MARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FED-
ERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
21st day of December, two thousand twenty-two.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            BARRINGTON D. PARKER,
            MICHAEL H. PARK,
                  Circuit Judges.
_____________________________________

MARK CANADY ,

                        Plaintiff-Appellant,

                v.                                                   21-2150

U OF R/STRONG MEMORIAL MEDICAL CENTER               AND
UNION 1199 SEIU,

                  Defendants-Appellees.
_____________________________________

For Plaintiff-Appellant:                       MARK CANADY , pro se, Rochester, NY.

For Defendant-Appellee                         KATHERINE MCCLUNG , Bond, Schoeneck & King
U of R/Strong Memorial:                        PLLC, Rochester, NY.

For Defendant-Appellee                         JONATHAN G. JOHNSEN, Creighton, Johnsen & Giroux,
Union 1199 SEIU:                               Rochester, NY.



                                                    1
       Appeal from a judgment of the United States District Court for the Western District of New

York (Larimer, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Mark Canady (“Canady”), proceeding pro se, sued his former em-

ployer, the University of Rochester Strong Memorial Medical Center (the “Hospital”), and his

former union, 1199 SEIU (the “Union,” and together with the Hospital, the “Defendants”), for

retaliation in violation of Title VII, 42 U.S.C. § 2000e-3(a), in connection with his October 2020

termination. We assume the parties’ familiarity with the underlying facts, the procedural history

of the case, and the issues on appeal, which we discuss only as necessary to explain our decision

to affirm.

       The current lawsuit is Canady’s fifth Title VII suit against the Defendants, after having

unsuccessfully sued them for racial discrimination and retaliation in connection with prior disci-

plinary actions in 2013, 2014, 2015, and 2020. See Canady v. Union 1199, 253 F. Supp. 3d 547

(W.D.N.Y. 2017), aff’d sub. nom., Canady v. Univ. of Rochester, 736 F. App’x 259 (2d Cir. 2018);

Canady v. Union 1199/SEIU, 527 F. Supp. 3d 515 (W.D.N.Y. 2021). In the lawsuit immediately

antecedent to this one (the “2020 Action”), the district court denied Canady’s request for leave to

amend to assert the same claim he raises now—a retaliation claim premised on his termination—

because he had not alleged facts suggesting the Defendants were aware of the 2020 Action when

he was fired, or otherwise establishing a retaliatory motive, noting that the documents attached to

his filings established that he was fired for performance-related issues after having been disciplined

for other misconduct. See Canady v. Union 1199/SEIU, 527 F. Supp. 3d at 517.

       Turning to the present case, Canady filed the operative complaint before the district court


                                                  2
issued its decision dismissing the 2020 Action with prejudice. In this action, Canady claims that

the Defendants retaliated against him by firing him and inadequately representing him in connec-

tion with his firing. The Defendants moved to dismiss, and in responding to this motion, Canady

included a request for leave to amend. The district court granted the Defendants’ motions to

dismiss for failure to state a claim, adopting the reasoning of its prior decision in the 2020 Action,

without addressing whether Canady should be permitted to amend his complaint. See Canady v.

U of R/Strong Mem’l Med. Ctr., No. 21 Civ. 6223, 2021 WL 2941133, at *1–2 (W.D.N.Y. July

13, 2021). Canady appealed.1

       We review the dismissal of a complaint pursuant to Rule 12(b)(6) de novo. Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). “To survive a motion to dismiss, a com-

plaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

plausible on its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Although we construe pro se submissions “liberally . . . to

raise the strongest arguments that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (emphasis and internal quotation marks omitted), a pro se complaint must

nevertheless contain “factual allegations sufficient to meet the plausibility requirement,” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011).

       Even liberally construed, we agree with the district court that Canady’s complaint did not


       1  In addition to defending the judgment, the Hospital argues that we lack appellate juris-
diction because the district court granted Canady’s timely motion for an extension of time to appeal
in the absence of “excusable neglect or good cause.” Fed R. App. P. 4(a)(5)(A); 28 U.S.C.
§ 2107(c). Assuming that this is, indeed, a jurisdictional question that may be raised in the ab-
sence of a cross appeal of the district court’s extension order, we perceive no abuse of discretion
in the district court’s finding of “excusable neglect” under the circumstances of this case. See
Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 362–63, 366 (2d Cir. 2003).


                                                  3
state a Title VII retaliation claim against the Hospital, which requires a plaintiff to plausibly allege

that the defendants took an adverse employment action against him “because” he opposed an un-

lawful employment practice. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir.

2015). The requisite causation “may be shown by direct evidence of retaliatory animus or inferred

through temporal proximity to the protected activity.” Lively v. WAFRA Inv. Advisory Grp., Inc.,

6 F.4th 293, 307 (2d Cir. 2021). The complaint alleges no facts supporting direct retaliatory ani-

mus. Nor can an inference of causation be made from the timing of events set forth in the com-

plaint. Canady alleged vaguely that the Defendants knew of his “complaint” when he was fired,

yet he failed to specify which complaint, or how the Defendants knew about it. His first three

lawsuits against the Defendants were resolved several years earlier—too far removed to suggest

retaliatory intent. See Canady v. Univ. of Rochester, 736 F. App’x at 261–62. With respect to

the 2020 Action, as the district court noted, the docket reflected that summons were not issued

until five days after he was fired. See Canady v. Union 1199/SEIU, 527 F. Supp. 3d at 517. The

district court also noted that the papers attached to the complaint included a letter in which the

Hospital proffered a legitimate, non-retaliatory reason for Canady’s termination. See id.

        Likewise, Canady has failed to state a claim against the Union for either Title VII retalia-

tion or breach of the duty of fair representation. As against an employer, to plead a retaliation

claim against a labor organization, “a plaintiff must show participation in protected activity known

to the defendant, an employment action disadvantaging the person engaged in the protected activ-

ity, and a causal connection between the protected activity and the adverse employment action.”

Yerdon v. Henry, 91 F.3d 370, 377 (2d Cir. 1996). But, similar to his retaliation claim against the

Hospital, Canady’s bare allegation that the Union was generally aware of unspecified complaints

against other Union members is insufficient to plead the requisite causal nexus between his


                                                   4
protected conduct and any adverse action the Union took against him. Moreover, Canady’s gen-

eralized allegations that the Union “fail[ed] to do investigations” and “never responded to [his]

concerns,” App’x 10, do not plausibly allege that the Union acted in a way that was “arbitrary,

discriminatory, or in bad faith,” as necessary to state a claim for breach of the duty of fair repre-

sentation. Vaughn v. Air Line Pilots Ass’n, Int’l, 604 F.3d 703, 709 (2d Cir. 2010) (citation omit-

ted).

        The district court also did not err by denying Canady leave to amend, which request he

embedded in his opposition brief to the Defendants’ motion to dismiss. We review a district

court’s denial of leave to amend for abuse of discretion, unless “the denial of leave to amend is

based on a legal interpretation, such as a determination that amendment would be futile,” in which

case our review is de novo. Smith v. Hogan, 794 F.3d 249, 253 (2d Cir. 2015) (citation omitted).

Generally speaking, “[a] pro se complaint should not be dismissed without the Court’s granting

leave to amend at least once when a liberal reading of the complaint gives any indication that a

valid claim might be stated.” Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013)

(internal quotation marks, citation, and alterations omitted).

        Here, Canady previously sought to amend his complaint in the 2020 Action to assert the

same claims of retaliatory termination that form the basis of the present action. See Canady v. U

of R/Strong Mem’l Med. Ctr., 2021 WL 2941133, at *1. Even considering the additional facts

alleged in his opposition brief, Canady would still fail to state a plausible claim for retaliation

because he does not allege facts supporting an inference that the Defendants acted “because” of

the 2020 Action or any past complaint he raised concerning other Union members. Vega, 801

F.3d at 90. We cannot infer causation simply because Canady is pro se. See Darby v. Greenman,

14 F.4th 124, 130 (2d Cir. 2021) (explaining that pro se solicitude “may not supply essential


                                                 5
elements of the claim that were not initially pled” (citation omitted)). Canady never alleges when

he informed the Defendants of the 2020 Action. Further, Canady alleges that the Defendants re-

taliated against him even before he brought the 2020 Action. See Slattery v. Swiss Reinsurance

Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) (“Where timing is the only basis for a claim of retalia-

tion, and gradual adverse job actions began well before the plaintiff had ever engaged in any pro-

tected activity, an inference of retaliation does not arise.”). Moreover, Canady’s allegations con-

cerning the Union’s motive to tarnish his reputation with false disciplinary charges is rendered

implausible by his admission that he engaged in the verbal altercation that ultimately led to his

termination. Thus, we conclude that amendment would be futile. 2

                                            *       *       *

        We have considered Canady’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk of Court




        2
           To the extent Canady seeks to add claims for race discrimination, any such amendment would be
futile because he fails to allege facts supporting an inference that any of the Defendants’ conduct was mo-
tivated, even in part, based on his race.


                                                    6